Citation Nr: 1616695	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to July 1965.  He died in December 2000.  The appellant is the Veteran's surviving spouse.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran died on December 2000 due to hemorrhaging secondary to end stage liver disease, hepatitis C and cirrhosis.

2. At the time of death, the Veteran was service connected for duodenal ulcer and injuries related to electrical burns.

3. Liver disease, hepatitis C and cirrhosis were not etiologically related to the Veteran's active service, were not present within one year of the Veteran's separation from active service, and were not caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

Neither service nor a service-connected disability contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1110, 1131, 1310 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant of which portion of the evidence, if any, is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When VA receives a detailed claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a notice to the claimant, which must include an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103(a) (West 2014); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record shows that the appellant was mailed a 38 U.S.C.A. § 5103(a)-compliant notice letter in March 2010 advising her of what evidence was needed to substantiate her claim of entitlement to DIC and of the evidence that she should submit and that which VA would obtain on her behalf.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  This includes the late Veteran's relevant treatment records from his healthcare providers regarding his subsequent hospitalization for upper gastrointestinal (GI) bleed, end stage liver disease, hepatitis C, cirrhosis and aspiration pneumonia, culminating in his death in December 2000, and his official death certificate listing the medical conditions which caused or contributed to his death.  

The Board notes that in December 2015, the VA obtained a medical opinion in connection with the appeal.  The Board has reviewed the opinion and finds it is adequate.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Law and Regulations

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2015).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2015).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).




Factual Background

According to the January 2001 death certificate, the Veteran died as a result of a hemorrhage secondary to end stage liver disease, hepatitis C and cirrhosis.  He was not service-connected for any of the conditions noted on the death certificate.  Service connection was only in effect for duodenal ulcer and injuries related to electrical burns.

The appellant has submitted multiple lay statements in which she asserts that the Veteran died from bleeding caused by a service-connected post-gastrectomy syndrome ulcer.  Specifically, she asserts that the service-connected duodenal ulcer contributed to the hemorrhage in addition to the conditions noted on the death certificate.

A review of the service medical records is silent for treatment of liver disease, hepatitis C, or cirrhosis.  The post-service medical records include a July 1970 hospital medical record noting a possible diagnosis of "chronic active hepatitis."  This diagnosis was subsequently confirmed via a liver biopsy.  Thereafter, the Veteran was treated for this condition and the medical records indicate that the Veteran suffered several bouts of hepatitis for the following five years.  

None of the medical records on file address any relationship of hepatitis to active duty, or to any service-connected condition. 

The post-service medical records show that the Veteran underwent sub-total gastrectomy Billroth II with Hofmeister modification surgery in February 1976.  A November 1979 VA medical record reports an upper GI study in which the physician found no intrinsic organic lesions.  After examining the post sub-total gastrectomy site, the physician found no "radiographic evidence of marginal or other ulceration..."  In addition, the examiner found no apparent specific abnormal pathologic processes.

In December 2000, the Veteran was admitted to a hospital with an admitting diagnosis of upper GI bleed, end stage liver disease, hepatitis C, cirrhosis and aspiration pneumonia.  The Veteran died eleven days later.

To address the etiology of the Veteran's death, a VA medical opinion was obtained in December 2015.  The reviewing physician opined that the Veteran's death was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition," and that the Veteran's service-connected conditions "did not substantially or materially contribute to his death."  

The December 2015 VA physician noted that the Veteran was found to have gastropathy during a December 2000 esophagogastroduodenoscopy (EGD).  The physician found that this was due to portal hypertensive gastropathy which is found in patients with cirrhosis and is characterized by dilation of the capillaries and veins of the gastric mucosa.  The physician opined that the gastropathy "was not physiologically related to the Veteran's service connected condition in any way since the gastropathy was a condition caused by the Veteran's liver disease."  Furthermore, the physician found that the December 2000 EGD did not note dilated veins of the stomach and found no bleeding caused by the gastropathy.  

The December 2015 VA physician acknowledged the appellant's theories of service connection.  As to whether the duodenal ulcer caused the hemorrhage leading to the Veteran's death, the physician found no objective evidence of an active duodenal ulcer, and noted that the duodenum was removed during the February 1976 surgery with no recurrence of a duodenal bleed since.  As to whether the Veteran had a bleeding ulcer, the physician found no objective evidence that the Veteran had a bleeding ulcer at the time of death, but that he suffered from bleeding esophageal varices.  As to whether the hemorrhage pertained to the stomach ulcer and gastropathy of the stomach, which in turn contributed to the cause of death, the physician found no objective evidence of a stomach ulcer.  Further, the physician noted that the gastropathy did not reveal bleeding from veins in the stomach.  The physician also correctly noted that the Veteran was not service-connected for stomach ulcers.  Lastly, as to whether "gastropathy was a contributing disease which involved the ulcer complicated by the hemorrhage and the gastropathy on which the ulcer was banded," the physician found no objective evidence that there was bleeding from gastropathy since there were no gastric varices seen on EGD.  The physician noted that there was banding involving the esophageal varices, not the gastric varices.  The physician further noted that the "gastropathy was not related in any way to the Veteran's service connected duodenal ulcer."

Legal Analysis

Having carefully reviewed the record, the Board has determined that service connection for the cause of the Veteran's death is not warranted.  The service medical records are negative for any complaints, diagnosis or treatment for liver disease, hepatitis C, or cirrhosis.  Moreover, there is no indication of either of these conditions within one year after service.  Significantly, the post-service medical record shows a diagnosis of hepatitis in July 1970, approximately five years after the Veteran's discharge from service.  There is no opinion linking liver disease, hepatitis C or cirrhosis directly to service.  In light of the foregoing, the Board finds that the fatal diseases, which led to the Veteran's death, were not present in service or manifest to a compensable degree within one year after separation from service.  Thus, service connection would not be warranted for the terminal conditions either on a basis of direct service incurrence, or on the basis of having become manifest to the required degree within one year following the Veteran's separation from military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Furthermore, the Board finds that the record does not contain competent evidence to establish a nexus, or a link, between the underlying causes of death, liver disease, hepatitis C, and cirrhosis, and the Veteran's active service.

The appellant also raised several theories relating to the cause of the hemorrhaging leading to the Veteran's death.  The appellant argues that the Veteran's duodenal ulcer caused the hemorrhage, that the Veteran had a bleeding ulcer, that the hemorrhage pertained to the stomach ulcer and gastropathy of the stomach, and that "gastropathy was a contributing disease which involved the ulcer complicated by the hemorrhage and the gastropathy on which the ulcer was banded."  

However, following a review of the Veteran's claims file in December 2015, a VA physician opined that the causes of death were "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  As noted above, the physician also addressed each of the appellant's theories of service connection, and found each of the claims incorrect. 

While the Board acknowledges that the appellant is competent to report treatment for service-connected conditions and observable symptomatology, and while she might sincerely believe that the decedent's death was related to his service-connected duodenal ulcer, the issue of whether the Veteran had a disability that was related to his active service that substantially and materially contributed to his cause of death falls outside the realm of common knowledge of lay persons.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant is not competent to provide opinions regarding etiology.  She do not have the requisite medical training to provide a diagnosis of any of the disabilities that caused the Veteran's death or to provide an opinion regarding etiology of the causes of the Veteran's death.

In sum, there is no competent evidence of record indicating that the Veteran's cause of death was related to his active service or that he had a service-connected disability that contributed substantially and materially to his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for the cause of death is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


